DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 5 is objected to because of the following informalities: 
Regarding claim 5, lines 14-15, “an action of giving way” should read “the action of giving way” in order to avoid a lack of antecedent basis.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“A detection unit that detects” in claim 1. Applicant’s specification discloses a “vehicle state detection unit 12a” which “includes various detectors and sensors such as a vehicle speed sensor, an acceleration sensor, a steering angle sensor, an accelerator sensor, a brake sensor, a shift position sensor, and a current/voltage meter” and “may include a processing unit such as an electronic control unit (ECU) that controls respective units in the vehicle” on page 9 lines 4-18.
“A decision unit that decides” in claim 1. Applicant’s specification discloses a “decision unit 15C4” as “a function,” which examiner interprets as software, executed on the processing unit 15C to perform the process as described on page 18 lines 6-20.
“An operation unit that performs processing” in claim 1. Applicant’s specification discloses “travel control unit 15C5 is an example of an operation unit” and “output control unit 15C6 is an example of an operation unit” in page 19 lines 16-17 and page 21 lines 7-8, respectively. Both are interpreted as software executed on the processing unit 15C to perform the process outlined on page 19 lines 13-24 and page 21 lines 4-22.
“A first determination unit that determines” in claim 1. Applicant’s specification discloses “the first determination unit 15C8” on the processing unit 15C to perform the process outlined on page 22 line 5 – page 23 line 12.
“A second determination unit that determines” in claims 3 and 4. Applicant’s specification discloses “the second determination unit 15C7” on the processing unit 15C to perform the process outlined on page 23 line 13 – page 24 line 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata et al. (U.S. Patent Application Publication No. 2018/0362034 A1; hereinafter Hirata) in view of Ross et al. (U.S. Patent Application Publication No. 2017/0240096 A1; hereinafter Ross).
Regarding claim 1, Hirata discloses:
An in-vehicle system, comprising: a detection unit that detects visual line information of a passerby on the basis of an image obtained by capturing an image in front of a vehicle (crossing detection unit 21 extracts image data of pedestrian and analyzes line of sight of pedestrian 52, see at least [0089]); 
a decision unit that decides a motion of the vehicle on the basis of the visual line information of the passerby that is detected by the detection unit (stop determination unit 23 determines whether or not to stop the vehicle 100 in presence of pedestrian 52, see at least [0047]-[0048]); and 
an operation unit that performs processing corresponding to the motion of the vehicle that is decided by the decision unit (“the stop determination unit 23 causes the vehicle control unit 24 to stop the vehicle 100 before the pedestrian 52” see at least [0047]), wherein 
the decision unit decides a motion of the vehicle that gives way to the passerby in a case where the visual line information of the passerby faces the vehicle (if pedestrian is looking at the vehicle 100, crossing detection unit 21 determines pedestrian is about to cross, see at least [0089]-[0090]), 
the operation unit performs processing corresponding to the operation of stopping the vehicle (“the stop determination unit 23 causes the vehicle control unit 24 to stop the vehicle 100 before the pedestrian 52” see at least [0047]).
Hirata does not explicitly disclose:
outputting first information that indicates that way is given to the passerby to the passerby, 
determines whether or not the passerby understands the first information output by the operation unit on the basis of a captured image of the passerby, 
However, Ross teaches:
the operation unit performs processing of outputting first information that indicates that way is given to the passerby to the passerby (intention signaling system 235 can generate a permissive output to indicate to pedestrians 418 that Autonomous Vehicle (AV) 400 will yield, see at least [0072] and Fig. 4A), 
the in-vehicle system further includes a first determination unit that determines whether or not the passerby understands the first information output by the operation unit on the basis of a captured image of the passerby (intention engine 320 identifies pedestrian’s feedback regarding AV’s intention such as “pedestrian performing a waving gesture indicating acquiescence to the AV [0067] and [0087]), 
in a case where the first determination unit determines that the passerby understands the first information, the decision unit decides an operation of stopping the vehicle (intention signaling system 235 can monitor pedestrians as they cross the road, see at least [0087] and Fig. 5B) *Examiner sets forth at step 570 vehicle stops to allow pedestrian to cross and maintains the stopped position until pedestrian has finished crossing
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the stopping determination in the presence of pedestrians disclosed by Hirata by adding the output to the pedestrian taught by Ross. One of ordinary skill in the art would have been motivated to make this modification in order “to signal one of an intent of the AV or an acquiescence of the AV to the external entity” (see abstract).
Regarding claim 2, the combination of Hirata and Ross teaches the elements above and Hirata further discloses:
the passerby is a person who is likely to traverse a forward side of the vehicle (pedestrian 52 on a sidewalk 51 ahead of the vehicle 100 is about to cross a roadway 53 on which the vehicle 100 travels, see at least [0046]).
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata and Ross as applied to claim 1 above, and further in view of Delp et al. (U.S. Patent Application Publication No. 2016/0144867 A1; hereinafter Delp).
Regarding claim 3, the combination of Hirata and Ross teaches the elements above but does not teach:
a visual line of the passerby does not face the vehicle
the second determination unit determines that the passerby makes an action of giving way
However, Delp teaches:
a second determination unit that determines whether or not the passerby makes an action of giving way on the basis of a captured image of the passerby in a case where a visual line of the passerby does not face the vehicle (position of police offer has back faced to vehicle, see at least Figs. 4B and 4E), wherein 
in a case where the second determination unit determines that the passerby makes an action of giving way, the decision unit decides an operation of allowing the vehicle to travel (police offer sends a proceed signal to the autonomous vehicle 200, see at least [0028] and Fig. 4E), and 
the operation unit performs processing corresponding to the operation of allowing the vehicle to travel (autonomous vehicle 200 is controlled to continue vehicle path when the system recognizes the proceed signals, see at least [0035]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the stopping determination in the presence of pedestrians disclosed by Hirata and the output to the pedestrian taught by Ross by adding the signal to proceed taught by Delp. One of ordinary skill in the art would have been motivated to make this modification in order to “determine whether the traffic officer is directing a traffic signal to the autonomous vehicle” (see abstract).
Regarding claim 4, the combination of Hirata and Ross teaches the elements above but does not teach:
a visual line of the passerby does not face the vehicle
the second determination unit determines that the passerby makes an action of giving way
However, Delp teaches:
a second determination unit that determines whether or not the passerby makes an action of giving way on the basis of a captured image of the passerby in a case where a visual line of the passerby does not face the vehicle (position of police offer has back faced to vehicle, see at least Figs. 4B and 4E), wherein 
in a case where the second determination unit determines that the passerby makes an action of giving way, the decision unit decides an operation of allowing the vehicle to travel (police offer sends a proceed signal to the autonomous vehicle 200, see at least [0028] and Fig. 4E), and 
the operation unit performs processing corresponding to the operation of allowing the vehicle to travel (autonomous vehicle 200 is controlled to continue vehicle path when the system recognizes the proceed signals, see at least [0035]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the stopping determination in the presence of pedestrians disclosed by Hirata and the output to the pedestrian taught by Ross by adding the signal to proceed taught by Delp. One of ordinary skill in the art would have been motivated to make this modification in order to “determine whether the traffic officer is directing a traffic signal to the autonomous vehicle” (see abstract).
Regarding claim 5, the combination of Hirata, Ross, and Delp teaches the elements above but the combination of Hirata and Ross does not teach:
a case where the second determination unit determines that the passerby does not make an action of giving way
However, Delp teaches:
in a case where the second determination unit determines that the passerby does not make an action of giving way, the decision unit decides an operation of stopping the vehicle or allowing the vehicle to travel slowly, and the operation unit performs processing corresponding to the operation of stopping the vehicle or allowing the vehicle to travel slowly (when warning signals such as from Fig. 3E, 3F, or 5A are recognized by autonomous vehicle 200, the autonomous vehicle 200 can be controlled to slow its speed or stop based on signals of Figs. 3A, 3B, and 5B, see at least [0035] and the figures listed above).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the stopping determination in the presence of pedestrians disclosed by Hirata and the output to the pedestrian taught by Ross by adding the signal to proceed taught by Delp. One of ordinary skill in the art would have been motivated to make this modification in order to “determine whether the traffic officer is directing a traffic signal to the autonomous vehicle” (see abstract).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jung et al. (U.S. Patent Application Publication No. 2018/0174460 A1) teaches identifying a pedestrian by a sensor in the vehicle and notifying the pedestrian that the vehicle has detected the presence of the pedestrian.
Yokoyama et al. (U.S. Patent Application Publication No. 2017/0327112 A1) teaches determining the route of a pedestrian around a vehicle.
An et al. (U.S. Patent Application Publication No. 2015/0134180 A1) teaches displaying to a pedestrian that the vehicle will wait for the pedestrian.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277. The examiner can normally be reached Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.L./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662